Title: James Madison to Fletcher & Toler, 31 October 1827
From: Madison, James
To: Fletcher & Toler


                        
                            
                                
                            
                            
                                
                                    
                                
                                Ocr. 31. 1827
                            
                        
                        J. Madison presents his respects to Messrs Fletcher & Toler, [Editors of Lynchbg. Virga] and regrets the trouble occasioned by
                            the delay of his letter of the 14th. The paragraph prepared by them & inserted in their paper & enclosed
                             their letter of the 26th sufficiently guards agst. a misunderstand. of his original communication. He was led to the
                            proposed change in it, by an intimation recd. that the Genl. Assembly, in excluding from the power of Congs. over
                            Commerce, regulations having for their object the encouragement of domestic manufactures, might not perhaps intend to
                            limit their power to regulations having revenue alone for their object, there being objects of this regulating power
                            distinct from both, which might not be deemed inadmissible. It was thought best therefore in expressing the doctrine
                            disapproved, to specify its application, as was done at the Resolutions of the Assembly to the case of protecting
                            & encouraging domestic manufactures.
                        
                        
                            
                                J. M.
                            
                        
                    